DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-26 are pending.
Claims 1-13 were cancelled.
Claims 18-21 and 23-26 are withdrawn as being directed to a non-elected invention, the election having been made on 3/24/2022.
Claims 14-17 and 22 have been examined.

Priority
This application is a 371 of PCT/EP2019/058226 filed on 04/02/2019, which claims foreign priority of EPO EP18305390.9 filed on 04/03/2018.

Withdrawn Rejection
The rejection of claim 22 under 35 U.S.C. 112(b) is withdrawn because the argument, 
"effective amount" refers to a quantity of an active ingredient, which prevents, removes or reduces the deleterious effects of the disease in the specification (p17, line 24-25), is persuasive.



Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legigan et
al. (J. Med. Chem. 2012, 55, 4516−4520, previously cited 1/25/2022).
Claim 14 is drawn to a compound formula (I) as follows.

    PNG
    media_image1.png
    372
    553
    media_image1.png
    Greyscale

Legigan et al. teach a prodrug formula (I) comprising a self-immolative moiety for self-immolative release of a cytotoxic drug of doxorubicin as follows (p4517, Scheme 1). Legigan et al. teach the 
Legigan et al. further teach the prodrug was incubated together in a pharmaceutically acceptable carrier of phosphate salt buffer (p4517, col 2, Biological Results). Thus, the instant claim 1 is anticipated by Legigan et al.

    PNG
    media_image2.png
    720
    495
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    55
    82
    media_image3.png
    Greyscale
With respect to claims 15-16, Legigan et al. teach the conjugated drug is doxorubicin (p4517, Scheme 1).
With respect to claim 17, Legigan et al. show the self-immolative moiety is
Applicant Arguments
The conjugate (I) as claimed in claims 14-17, wherein A is doxorubicin and mis 0, is a specific enantiomer of the racemate compound 1 (scheme 2) disclosed in Legigan et al. An enantiomer is a compound composed of one of a pair of optical isomers. Applicant further refers to case laws to argue "the novelty of an optical isomer is not negated by the prior art disclosure of its racemate" (see In re May, 574 F.2d 1082, 1090 (C.C.P.A. 1978)) in Remarks (p3, para 3 bridging to p4, para 1).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive because (a) Legigan et al. teach a prodrug formula (I) comprises the claimed conjugate represented by formula (I) and its optical isomer as admitted by applicant in Remarks (p3, para 3) and (b) applicant fails to provide evidence to demonstrate Legigan’s prodrug compound does NOT contain the compound formula (I) as claimed. MPEP 2112 (V) states “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”. Furthermore, the case law of In re May, 574 F.2d 1082, 1090 (C.C.P.A. 1978) as argued by applicant does not apply to the current rejection because the compound in the case law had a specific limitation for the compound’s function whereas the instant claims are directed to a generic prodrug compound structure regardless of its function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Legigan et al. as applied to claims 14-16 and further in view of Dubowchik et al. (Bioconjugate Chem. 2002, 13, 855-869, previously cited 4/18/2022).
Claim 17 is drawn to a structure of moiety G.
Legigan et al. teach a prodrug comprising a self-immolative doxorubicin conjugate as applied to claims 14-17 above.
Legigan et al. do not explicitly teach a prodrug conjugate comprising the elected species 
    PNG
    media_image4.png
    48
    84
    media_image4.png
    Greyscale
of a self-immolative moiety as

    PNG
    media_image5.png
    325
    292
    media_image5.png
    Greyscale
Similarly, Dubowchik et al. teach a doxorubicin (DOX) prodrug conjugate comprising a self-immolative spacer (Abstract). Dubowchik et al. show the use of a self-immolative p-aminobenzyloxycarbonyl (PABC) spacer in a DOX prodrug in response to a protease activation as follows (p856, Scheme 1), reading on the elected species of self-immolative moiety in claim 17.
One of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to combine Legigan’s doxorubicin (DOX) prodrug with Dubowchik’s self-immolative p-aminobenzyloxycarbonyl (PABC) spacer because (i) Legigan et al. teach a doxorubicin (DOX) prodrug comprising a self-immolative moiety and (ii) Dubowchik et al. show the use of an enzyme cleavable moiety comprising a self-immolative p aminobenzyloxycarbonyl (PABC) spacer in a DOX prodrug in response to a protease activation (p856, Scheme 1). The combination would have reasonable expectation of success because both references teach a doxorubicin (DOX) prodrug.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

2.	Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Legigan et al. in view of Dubowchik et al. as applied to claims 14-17 and further in view of Papot et al. (US 2017/0095525 A1).
Legigan et al. in view of Dubowchik et al. teach a prodrug comprising a self-immolative doxorubicin conjugate as applied to claims 14-17 above.
Legigan et al. in view of Dubowchik et al. do not explicitly teach a conjugated drug as the elected species of dolastatin.
Similarly, Papot et al. teach a prodrug of dolastatin family compound (Abstract). Papot et al. suggest a prodrug conjugated anti-cancer compound can be dolastatin [0080] or doxorubicin [0070]. Because Papot et al. suggest a prodrug conjugated anti-cancer compound can be dolastatin [0080] or doxorubicin [0070], one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use the self-immolative prodrug conjugate taught by Legigan et al. in view of Dubowchik et al. to deliver dolastatin or doxorubicin, reading on claim 15.
With respect to claim 22, Papot et al. teach a composition comprising an effective amount of a prodrug conjugate [0154, claim 11] and a pharmaceutically acceptable salt [0053-0054].
One of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to combine the teachings of Legigan et al. in view of Dubowchik et al. and Papot’s anti-cancer compound of dolastatin because (i) Legigan et al. in view of Dubowchik et al. teach a prodrug comprising a self-immolative doxorubicin conjugate and (ii) Papot et al. suggest a prodrug conjugated anti-cancer compound can be dolastatin [0080] or doxorubicin [0070]. The combination would have reasonable expectation of success because both Legigan et al. and Papot et al. teach a prodrug of doxorubicin. MPEP 2143(I) states “Examples of rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results.” In the present case, a simple substitution of doxorubicin by dolastatin in a prodrug conjugate is obvious.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
18-September-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615